DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-3, 9-12 and 18-20 are pending and have been examined in this application.
Claims 1-3, 12 and 18 are currently amended; claims 9-1; claims 19-20 were previously presented; claims 4-8 and 13-17 are withdrawn;
Claims 1-3, 9-12 and 18-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statements (IDS) have been filed on 09/03/2019 and on 12/23/2019 and reviewed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 9-12 and 18-20 have been considered but are moot because the arguments does not apply to the current interpretation of Simmons necessitated by the amendment to the clams.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Simmons (U.S. Pat. Pub. No. 20120181396 A1).
	Regarding claim 1, Simmons teaches a slide bearing pipe support (Fig. 3 or Fig. 2) for providing thermal and anti-vibrational support for industrial piping, the pipe support comprising: 	a) an upper slide bearing plate (Simmons; Fig. 5; 30d);
b) a central slide bearing plate (Simmons; Fig. 5; 32) including a length of piping; and
c) a lower slide bearing plate (Simmons; Fig. 5; 30b), wherein the pipe support connects the length of piping (Simmons; 12) to a structural support via a plurality of threaded bolts (Simmons; Fig. 5; 40), wherein the upper slide bearing plate and the central slide bearing plate are brought into sliding, frictional contact with one another upon application of a torque force by the threaded bolts, wherein, the central slide bearing plate and the lower slide bearing plate are brought into sliding, frictional contact with one another upon application of the torque force by the threaded bolts, wherein movement of the central slide bearing plate with respect to the upper and lower slide .	
Allowable Subject Matter
Claims 2-3, 9-12, 19 and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631